Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Currently, the title has been changed to:
“SEMICONDUCTOR DEVICE INCLUDING AN OXIDE SEMICONDUCTOR AND A MANUFACTURING METHOD”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,032,926. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claims 2 and 20, claim 1 of U.S. Patent No. 10,032,926 discloses the limitations of claims 2 and 20 of the current application, specifically 
With respect to claim 3, claim 2 of U.S. Patent No. 10,032,926 discloses the limitations of claim 3 of the current application, specifically the relationship between the content of indium, gallium and zinc in the second oxide semiconductor layer. Claim 2 of U.S. Patent No. 10,032,926 further discloses first and second transistors which are equivalent to the claimed insulating layers, electrodes and the conductive layer of current application’s claim 3.
With respect to claims 4 and 5, when the indium content in the second oxide semiconductor layer is higher than the other two oxide semiconductor layers, thus the conductivity in second oxide semiconductor layer is higher.
With respect to claims 6-9, claims 3-5 of U.S. Patent No. 10,032,926 respectively discloses the claimed limitations.
With respect to claims 10-11, having the first and second electrodes or source and drain electrodes in contact with the side surface of the second insulating layer is well-known in the art, as transistors and TFTs can have many known configurations such as top-gate, bottom-gate, single or double gate, stacked, etc., wherein the source and drain electrodes are positioned in different places and are isolated by insulating layers.
With respect to claims 12-13, claims 1 and 2 of U.S. Patent No. 10,032,926 discloses the gate electrode over the gate insulating layer.
With respect to claims 14-19, having SiO2, SiON, Al2O3, SiN, Ga2O3, HfO2, etc. for the insulating layers would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).  

Allowable Subject Matter
Claims 2-20 are rejected under the double patenting rejection described above, but would be allowable if amended, or a timely filed terminal disclaimer may be used to overcome the obviousness-type double patenting rejection over the prior patent.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a content of indium in the second oxide semiconductor layer is higher than a content of indium in the first oxide semiconductor layer, and wherein the content of indium in the second oxide semiconductor layer is higher than a content of indium in the third oxide semiconductor layer.
Regarding claim 3, it is deemed novel and unobvious over the prior art of record to have a content of indium in the second oxide semiconductor layer higher than a content of gallium in the second oxide semiconductor layer, and the content of indium in the second oxide semiconductor layer higher than a content of zinc in the second oxide semiconductor layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

September 29, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813